Citation Nr: 0929801	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1942 
to September 1945.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

At the time of the Veteran's death, there were no due, but 
unpaid, VA benefits.


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the appellant's claim of entitlement to accrued 
benefits is being decided as a matter of law, VA's duties to 
notify and assist do not apply.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002) (holding that the Veterans Claims 
Assistance Act has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive).


The Veteran submitted claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in March 
2005.  These claims were denied in June and October 2005 
before being granted in March 2006.  As demonstrated by the 
March 2006 rating decision, the Veteran's bilateral hearing 
loss was assigned a 40 percent disability rating and his 
tinnitus was assigned a 10 percent disability rating, both 
effective March 17, 2005.

The evidence of record includes a Certificate of Death 
demonstrating that the Veteran died less than four months 
later on July [redacted], 2006.

On July 27, 2006, the appellant submitted a claim of 
entitlement to accrued benefits, asserting that the Veteran's 
March 2005 service-connection claims should have been 
interpreted by VA as a claim for a nonservice-connected 
pension.  Moreover, the appellant asserts that the evidence 
at the time of the Veteran's death reasonably raised a claim 
for a nonservice-connected pension.

Although a Veteran's claim terminates with that Veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased Veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued 
benefits claim is separate from the Veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the Veteran's claim; thus, an 
appellant takes the Veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

At the time of his death on July [redacted], 2006, the Veteran had 
approximately 8 months remaining of the period in which a 
notice of disagreement to the March 2006 rating decision 
could have otherwise been filed.  See 38 U.S.C.A. § 7105 
(b)(1) (West 2002); 38 C.F.R. § 20.302 (2008); see also Moore 
v.  West, 13 Vet. App. 69, 71-72 (1999) (holding "[a notice 
of disagreement] must be filed within one year from the date 
of mailing of notice of the result of the initial review and 
determination made by the VA RO").

Periodic monetary benefits authorized under laws administered 
by the VA, to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the Veteran but unpaid will, upon the death of the 
Veteran, be paid to the Veteran's spouse, children, or 
dependent parent.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000; Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 
1998) (holding that if a Veteran had a claim pending at 
death, the accrued beneficiary may be paid any benefits due 
based on evidence in the file at the date of death).
 
A "pending claim" is defined by VA regulations as "an 
application, formal or informal, which has not been finally 
adjudicated.  38 C.F.R. § 3.160 (c)(2008).  A "finally 
adjudicated claim" is defined as one "which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of 1 year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier."  Id. at 
(d); cf.  Teten v. West, 13 Vet. App. 560, 562 (2000) 
(holding that a deceased Veteran's claim was pending when he 
died after a Board decision but before the expiration of the 
120-day Notice of Appeal filing period).

Because the appellant took the Veteran's claim "as it stands 
on the date of death," the appellant filed an accrued-
benefits claim while the Veteran's March 2005 claim was still 
pending, i.e., it was not yet a finally adjudicated claim.  
Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007) citing 
Zevalkink, 102 F.3d at 1242.  Inasmuch as the Veteran's 
service connection claims were not finally adjudicated at the 
time of his death, upon receiving the appellant's application 
for accrued benefits and assertions of error in the decision 
awarding the Veteran disability compensation, the Board will 
review the merits of the appellant's claim based on the 
evidence of record at the time of the Veteran's death.  
Taylor, 21 Vet. App. at 129; see also 38 U.S.C.A. § 5121 (a); 
38 C.F.R. § 3.1000 (a); Jones 136 F.3d. 1296.

A.  Should The March 2005 Service-Connection Claims Been 
Construed to be a Claim for a Nonservice-Connected Pension

According to 38 C.F.R. § 3.151 (a)(2008), "A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the [veteran] specifically 
elects the lesser benefit."  As asserted by the appellant 
herein, the Veteran's March 2005 claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
should have been construed as a claim of entitlement to a 
nonservice-connection pension.

Section I of the Veteran's March 2005 application is 
entitled, "Tells us what you are applying for," and 
includes an instruction to "[c]heck the box that says what 
you are applying for.  Be sure to complete the other parts 
[of the application] you need."  Number 1, under Section I, 
provides 3 boxes for the Veteran to check.  Next to the first 
box is the word "Compensation"; next to the second box is 
the word "Pension"; and next to the final box is the phrase 
"Compensation and Pension."  Moreover, next to these boxes 
are secondary instructions directing the Veteran to fill out 
various parts of the application depending on which box the 
Veteran checks.  The secondary instruction next to the 
"Compensation" box, directs the Veteran to fill out parts 
A, B, and C of the application.  Next to the "Pension" box, 
the secondary instruction directs the Veteran to fill out 
parts A, C, and D of the application.  And next to the 
"Compensation and Pension" box, the Veteran is directed to 
fill out parts A, B, C, and D.

When reviewing at the Veteran's March 2005 application, in 
the first box, next to the word "Compensation", there is a 
clear and unmistakable "X," indicating intent to submit a 
claim for compensation, not pension, and not compensation and 
pension.  Moreover, the Veteran's application only includes 
parts A, B, and C, which conforms to the secondary 
instruction associated with properly submitting applications 
for only compensation.  If the Veteran had intended to submit 
a claim for a nonservice-connected pension, he would have 
needed to fill out and submit part D.  Moreover, had the 
Veteran intended to submit a claim for a nonservice-connected 
pension, he would not have needed to fill out part B.

The RO received the Veteran's March 2005 claim and issued a 
development letter dated that same month.  This letter 
notified the Veteran that the RO "was working on [his] 
service-connection compensation claim for hearing loss and 
tinnitus..." (emphasis added).  Upon receiving his letter, the 
evidence of record does not indicate that the Veteran 
objected to the RO captioning and developing his claim as one 
for service connection as opposed to a claim for a 
nonservice-connected pension.  Further, the RO issued three 
rating decisions concerning the Veteran's March 2005 
application wherein claims of entitlement to service 
connection for bilateral hearing loss and tinnitus were twice 
denied, but finally granted by the March 2006 rating 
decision.  At no point during this process did the appellant 
file an objection or direct the RO to handle his March 2005 
application as a claim of entitlement to a nonservice-
connected pension.

The Board is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (holding that the Board is not required to do a 
"prognostication," but to review issues reasonably raised 
by the substantive appeal).  Further, VA is not automatically 
required to treat every compensation claim as also being a 
pension claim or vice versa.  Stewart v. Brown, 10 Vet. App. 
15, 18 (1997).  Rather, VA has to exercise discretion under 
38 C.F.R. § 3.151 (a) in accordance with the contents of the 
application and the evidence in support of it.  Id.; see 
Willis v. Brown, 6 Vet. App. 433, 455 (1994) (holding that 
the operative word "may" in the regulation, clearly 
indicates discretion).  As such, the Board finds that the RO 
correctly construed the Veteran's intent to submit claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and not file a claim of entitlement to a 
nonservice-connected pension.

B.  Did The Record at the Time of the Veteran's Death 
Reasonably Raise a Claim to a Nonservice-Connected Pension
 
The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of an appeal, including all 
documents and oral testimony in the record prior to the 
Board's decision.  See 38 C.F.R. § 3.155 (2008); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Where such review of 
all documents and oral testimony reasonably reveals that the 
appellant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the appellant's 
entitlement to such benefit or, if appropriate, to remand the 
issue to the RO for development and adjudication of the 
issue; however, the Board may not simply ignore an issue so 
raised.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
With respect to the appellant's claim herein, only the 
evidence of record at the time of the Veteran's death will be 
considered.  See 38 C.F.R. § 3.1000 (a).

As noted above, the evidence of record includes a Certificate 
of Death indicating that the Veteran passed away on July [redacted], 
2006.  The evidence of record as of July [redacted], 2006 included the 
Veteran's service treatment and personnel records; his March 
2005 claim; a March 2006 rating decision; and medical 
evidence concerning the evaluation of his hearing loss and 
tinnitus.  This evidence indicates that the Veteran underwent 
inguinal hernia surgery in November 1950 and that he alleged 
experiencing phlebitis in January 1951.  In March 2005, 
during an audiological evaluation, the Veteran and/or his 
spouse reported that the Veteran was prescribed numerous 
medications including Coumadin and Aricept, and that the 
Veteran had received diagnoses of diabetes and dementia.  
Medical evidence of record before July [redacted], 2006 also 
demonstrates diagnoses of bilateral hearing loss and 
tinnitus; disabilities that were granted service connection 
in the March 2006 rating decision.

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to nonservice-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.3 (2008). 

While the evidence on and before July [redacted], 2006 demonstrates 
that the Veteran received treatment for an inguinal hernia, 
possible phlebitis, hearing loss, and tinnitus, the claims 
file is devoid of any evidence on or before July [redacted], 2006 
demonstrating that the appellant was permanently and totally 
disabled due to his nonservice-connected disabilities.  Even 
though the evidence of record demonstrates that the Veteran 
and/or the appellant reported that the Veteran was taking 
medication to prevent heart attacks, strokes, and blood 
clotting; that he was taking medication for Alzheimer's; and 
that he had received diagnoses of diabetes and dementia, it 
is well established that information from a veteran which is 
essentially transcribed by a medical professional still 
amounts only to a statement from the veteran.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that an 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).  As such, there is no competent medical evidence 
of record on or before July [redacted], 2006 demonstrating that the 
Veteran had a cardiac disorder, Alzheimer's, dementia, or 
diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that lay assertions of medical status do not 
constitute competent medical evidence for purposes of 
establishing a medical diagnosis).  

As found by the Board above, the Veteran's March 2005 
application could not reasonably be construed to be a claim 
for a nonservice-connected pension.  The Veteran's intent to 
submit a claim of entitlement to service connection for 
hearing loss and tinnitus was clear from the manner in which 
the Veteran filled out the application and clear from the 
lack of any disagreement on the Veteran's part with respect 
to the manner in which the RO was developing and adjudicating 
his claim.  In light of this finding, and based on a 
longitudinal review of the claims file, the Board further 
finds that the evidence of record on and before July [redacted], 2006 
does not reasonably raise a claim for a nonservice-connected 
pension, even when liberally reading the documents and 
evidence of record.

In making this determination, the Board acknowledges the 
letter submitted by the appellant that, as she asserts, 
should have served as the basis of a reasonably raised claim 
for a nonservice-connection pension.  This letter is undated, 
appears to be a photocopy of an original letter, and bears a 
time stamp indicating that it was received by the RO in 
December 2007.  The appellant refers the Board to the first 
sentence of the third page, which read as follows:

[The Veteran] is 84 years old, suffering 
from dementia, cancer, and sugar 
diabetes, and of course his hearing 
loss.  He has had two heart attacks, 
triple bi-pass surgery, and one 
[surgery] to remove an aneurism on the 
top of his heart.  He now has an eight[-
]inch conduit where the aorta was 
removed [and] a St. Jude's value to 
replace the valve removed.

The letter, however, was not in the evidence of record prior 
to the Veteran's death and, thus, cannot be incorporated into 
the determination of whether a claim for a nonservice-
connected pension was reasonably raised.  38 C.F.R. § 3.1000 
(a).  Presumably, the appellant is asserting that this letter 
was of record at the time of the Veteran's death.  However, 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  Woods v. Gober, 14 Vet. App. 214, 
220 (2000) citing INS v. Miranda, 459 U.S. 14, 18 (1982); 
United States c. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(holding that VA need only mail notice to the last address of 
record for the presumption to attach).  The United States 
Court of Appeals for Veterans Claims has "applied the 
presumption of regularity to all manner of VA processes and 
procedures."  Woods, 14 Vet. App. at 220; see Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) (applying the presumption 
as to whether the RO sent to claimant the application form 
for dependency and indemnity compensation); see also Bulter 
v. Prinicipi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding 
that the presumption of regularity presumed that VA had 
properly discharged it responsibilities by attaching a copy 
of the notice of appellate rights to the notification 
letter).  The presumption of regularity in the administrative 
process may be rebutted by clear evidence to the contrary."  
Schoolman, 12 Vet. App. at 310.

Even though the appellant is implicitly suggesting that the 
letter was of record at the time of the Veteran's death, the 
Board finds that the letter was not of record prior to the 
Veteran's death, and further finds that there is no clear 
evidence to the contrary of such a finding.

Given that the Board has found (1) that the Veteran's March 
2005 application was correctly handled by the RO as claims of 
entitlement to service connection and not as a claim of 
entitlement to a nonservice-connected pension; and (2) that 
the evidence of record on and before July [redacted], 2006 does not 
reasonably raise a claim for a nonservice-connected pension, 
the Board thus finds that there was no error in the 
development or adjudication of the Veteran's claims.  
Therefore, although the Veteran's service-connection claims 
were pending at the time the appellant submitted her claim of 
entitlement to accrued benefits, the absence of errors in the 
development or adjudication of the Veteran's service-
connection claims means that there were no benefits to which 
the Veteran was entitled at the time of his death that were 
due, but unpaid.  In other words, there are no accrued 
benefits to which the appellant is legally entitled.  38 
U.S.C.A. § 3.1000(c); see 38 C.F.R. § 3.152(b) (2008).  As 
the law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


